Title: Court-Martial, 19 June 1757
From: Washington, George,Waggener, Thomas
To: 

 

June the 19th 1757

At a Regimental Court martial held at Fort Loudoun June the 19th 1757
Capt. Thos Waggener Presidt

               
                  Lieut. Steenbergen
                 Members
                  Lieut. Campbell
               
               
                  Ensn Crawford
                  Ensn Thompson
               
            
Prisoners
Wm Coffland Corpl of Capt. Lewis’s Company confin’d by Quarter Master Hamilton for laying out of Camp & disturbing the Inhabitants at an unreasonable Hour.
Mary Hinch an Evidence against the Prisoner informs the Court that he came into her House whilst she was asleep & came to her Bed & waked her & said that he must have Part of her Bed—the Evidence then asked him what Business he had at that Time of Night (about 2 oClock) from his Quarters, that she thought there were Orders to the contrary. he replied he was a Gentleman Officer & had Liberty to go where he pleas’d & when he pleas’d but she knew his Voice & told him he was but a Corpl & after he found that she knew him he confess’d who he was but insisted still for Part of her Bed which being refus’d he abus’d her very much, refus’d to quit the House & said that he wou’d abususe her much more tomorrow Night. upon which she called out & two of her Neighbours came to her Assistance but when she found that he persisted in his Design & abused them as well as herself she went to Qarter Master Hamilton (who has confin’d him) & begged his Assistance.
Mary Hany one of the Persons that came to assist Mary Hinch says that when she came he was in the House & very abusive.
The Prisoner confesses himself guilty, says that it was thro’ the Effects of Liquor that he did & begs the Clemency of the Court.
It is the Opinion of the Court that the Prisr Corpl Cofflin be reduced & receive five hundred Lashes.
 
   
Thos Brown of Colo. Washingtons Company confin’d by Serjt Carson on a Suspicion of his intending to desert. Serjt Carson says that he saw the Prisoner with one of the Indian Guns & his Hair cut in the Indian Manner & that he asked him why he had cut his Hair in that Manner & he said he was going

with the Indians, he asked him then whether he had Colo. Washington’s or any other Officers Liberty to go, the Prisoner answer’d no, he then told him that without Leave he shou’d not go, but that he (the Prisr) replied, It was his Pleasur⟨e⟩ to go & he wou’d go, upon which he, the Serjt, confin’d him.
The Prisoner in his Defence says that he was drun⟨k⟩ & did not know what he was doing.
It the Opinion of the Court that the Prisoner receive five hundred Lashes.
 

Jas Turner of Capt. Spotswoods Company confin’d by Capt. Josa Lewis for Desertion.
Copl Pope says that the Prisoner left his Command about one Mile on the other Side Neelys Fort as he was going to Maidstone & that he himself & another Man went after him but ’tho. they search’d the Road & the Woods on both Sides of the Road they cou’d not find him.
It appears to the Court from the Deposition of Elisha Perkins taken at Maidstone before Capt. Lewis Lieut. Lomax & others that the Prisoner had left his Command & had no Intention of returning to it again for that he was going towards Snigger’s Gap.
The Prisoner denies that he deserted but says that he was sick & drunk & lost his Way.
It is to be observ’d that the Prisoner has deserted before this Time & recd 1000 Lashes.
It is the Opinion of the Court that the Prisoner receive fifteen hundred Lashes.

Thos WaggenerApprov’d by Sir Yr Hble Sert  Go: Washington

